10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 19-15267-btb Doc 20 Entered 09/19/19 09:29:33 Page 1of2

SHELLEY D. KROHN, TRUSTEE
510 South 8" Street

Las Vegas, NV 89101

Phone: (702) 421-2210

Fax: (702) 366-1939

E-mail: Shelley@TrusteeKrohn.com

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re: Case No.: BK-S-19-15267-BTB
Chapter 7

BREWER, ERIN
TRUSTEE’S EX-PARTE MOTION TO
DISMISS CASE PURSUANT TO
BANKRUPTCY CODE §109(h)

Debtor(s). _| (NO HEARING REQUIRED)

 

 

The Ex-Parte Motion of Shelley D. Krohn (the "Trustee") to dismiss this case represents:

1. Debtor filed for relief under the Bankruptcy Code on 08/15/2019, and the Trustee has
duly qualified and is now acting as the Chapter 7 Trustee of the estate of the above-referenced debtor.
See ECF No. 1.

2. The Debtor’s Certification of Credit Counseling has not been filed with the Voluntary
Petitiong of the bankruptcy.

3. Bankruptcy Code §109(h)(1) states that subject to paragraphs (2) and (3) and
notwithstanding any other provision of this section other than paragraph (4) of this subsection, an
individual may not be a debtor under this title unless such individual has, during the 180-day period
ending on the date of filing of the petition by such individual, received from an approved nonprofit
budget and credit counseling agency described in section 111(a) an individual or group briefing
(including a briefing conducted by telephone or on the Internet) that outlined the opportunities for

available credit counseling and assisted such individual in performing a related budget analysis.

 
10

1]

12

14

15

16

18

19

20

 

 

Case 19-15267-btb Doc 20 Entered 09/19/19 09:29:33 Page 2 of 2

4. In the present case, it is clear that the Credit Counseling Certificate was not obtained

prior to the Chapter 7 filing as required by Bankruptcy Code $109(h).

WHEREFORE, Trustee request the Court to formally dismiss this case as the Debtor does not

meet the qualifications of Bankruptcy Code §109(h).

DATED: 7 | 1®}(4 | Ce
het

Shelley D. Krohn} Trustee

DECLARATION OF TRUSTEE
I declare, under penalty of perjury, that the foregoing is true and correct, to the best of my

knowledge, information and belief.

DATED: aliel Q ra

Shelley D. Krohn, Trustee

 
